Fourth Court of Appeals
                               San Antonio, Texas
                                   December 18, 2018

                                  No. 04-18-00220-CR

                                    Gilbert TELLO,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2012CRN000013-D1
                       Honorable Jose A. Lopez, Judge Presiding


                                    ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due no later than January 14, 2019.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2018.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court